TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00061-CR


                                    Melvin Auston, Appellant

                                                  v.

                                   The State of Texas, Appellee




               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-11-300068, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Melvin Auston, proceeding pro se, has filed a notice of appeal from the

district court’s order denying his motion for DNA testing. On September 17, 2020, Auston filed

a two-page appellant’s brief, along with a letter in which he indicated that prior to filing his brief,

he had been unable to review the appellate record. On this Court’s own motion, we extended the

briefing deadline to provide Auston additional time to obtain the record and file an amended

brief prepared with reference to the record. We instructed Auston to request a copy of the record

from the Travis County clerk’s office and provided him with contact information for that office.

We extended the briefing deadline to November 16, 2020 and informed Auston that if an

amended brief or a motion for extension of time to file an amended brief was not filed by that

date, his case may be considered on the initial brief and the appellate record alone.
               Prior to the deadline, Auston filed a motion for extension of time to file his

amended brief, asserting that he had not yet received a copy of the record. We grant Auston’s

motion and order Auston to file his amended brief no later than January 15, 2021. Once again,

we instruct Auston to request a copy of the record from the Travis County clerk’s office. No

further extension of time will be granted and failure to comply with this order will result in

Auston’s appeal being decided on his initial brief, any brief filed by the State, and the appellate

record.

               It is ordered on December 11, 2020.



Before Justices Goodwin, Triana, and Smith

Do Not Publish




                                                2